Koerner, J. also dissenting: It is very well settled that where a grantee is ignorant of the grant to him, and does not assent at the time, when the deed is delivered to a stranger, he will be presumed to have assented at the time, when the delivery took place, if he shows by subsequent acts, his willingness to take under the deed. It seems to me that his assent might be also inferred from acts previous to the delivery. In the present case, the grantee had purchased the land included in the Auditor’s deed, had paid the purchase money down, and taken a certificate of purchase by which he was entitled and promised to receive a deed in due time. By these acts he sufficiently manifested, that he would, at a subsequent time, accept of the deed. There is no evidence that he changed his mind. But independent of the peculiar facts of this case, I am inclined to the opinion, that when the grantor delivers a deed beneficial to the grantee, so as to deprive himself of all control over it, the acceptance of the grantee will be presumed, although the deed is delivered to a stranger. I cannot fully concur with the views expressed in the Opinion of the majority of the Court, and therefore dissent from the decision. Judgment reversed.